Citation Nr: 1241656	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an increased rating for type II diabetes mellitus, currently assigned a 20 percent disability evaluation.
			


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board also notes that the Veteran submitted a VA Form 9 in August 2008 in which he indicated that he wanted to testify at a hearing before the Board at the local RO.  However, he subsequently submitted a statement in April 2011 wherein he withdrew his hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2012).

In April 2011 correspondence from the Veteran's representative, the issues of 
entitlement to service connection for ischemic heart disease and posttraumatic stress disorder (PTSD) were raised.  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to afford the Veteran a current VA examination for the claim on appeal.  In this regard, the Veteran was last afforded a VA examination in October 2008 in connection with his claim for an increased evaluation for diabetes mellitus.  At that time, he required insulin and was on a restricted diet, but he did not have any restriction of activities.  

In his January 2009 notice of disagreement, the Veteran stated that his diabetes had worsened over the past two years.  He indicated that, since the last VA examination, his insulin dosage had increased to three doses per day, he took additional oral medications, his diet was further restricted, and he was directed to limit daily activities.  In his August 2009 VA Form 9, the Veteran stated that he must now be monitored twice daily by a cardiac nurse due to the symptoms of his diabetes.  He further stated that his oral medications have increased, that he suffers from heart problems and edema due to his diabetes, and that his exercise is limited.  In a July 2009 VA Form 21-4138, the Veteran reiterated that he takes insulin three times per day as well as other oral medications and that he suffers from heart problems due to diabetes.  In an April 2010 statement from the Veteran's private physician, it was noted that strenuous exercise must be avoided.  

Moreover, the Veteran and his representative both specifically requested an additional VA examination in April 2011 letters.  In a November 2012 Brief, the Veteran's representative also pointed out that the Veteran had no restriction of activities at the time of his October 2008 VA examination, but that he now does.

The United States Court of Appeals for Veterans Claims (Court) has held that, when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In light of the foregoing, the Board deems it necessary to remand this claim for a more recent VA examination to determine the current severity and manifestations of the Veteran's disability.  

In addition, the RO should obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the Northport VA Medical Center (VAMC) and the Plainview Clinic.  While the claims file, including Virtual VA, currently includes treatment records dated though February 2012 from the Northport VAMC and through June 2012 from the Plainview Clinic, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
 
The RO should also additionally attempt to obtain updated records from the Veteran's private physicians, Dr. T. P. and Fr. F.O.G (initials used to protect the Veteran's privacy).   In a May 2011 VA Form 21-4142 contained in the Veteran's Virtual VA file, he indicated that he continues to receive ongoing treatment from Dr. T.P.  Throughout the course of the appeal, he also submitted multiple VA Forms 21-4142 requesting VA to obtain treatment records from each of these providers due to ongoing treatment.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Lastly, the Board observes that additional medical evidence was added to the claims file via the Virtual VA system, which was not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding pertinent VA treatment records from the Northport VAMC dated since February 2012 and the Plainview Clinic dated since June 2012.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

2.   The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain updated treatment records from Dr. T.P. and Dr. F.O.G.  Thereafter, the RO should attempt to obtain those records.  

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

3.   Thereafter, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected diabetes mellitus.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus.
The examiner should also indicate whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions, and if so, how frequently such episodes necessitate hospitalization or visits to a diabetic care provider.  The examiner should identify and describe all complications of the Veteran's diabetes.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   
 
6.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  All applicable laws and regulations, and all evidence received since the May 2010 supplemental statement of the case, to include in the electronic claims file, should be considered.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



